Stolz, Judge,
dissenting.
I disagree with the majority. The issue before this court is not the offense charged against the driver of the car, but the offense charged against the passenger. The effect of the majority opinion is to hold that, if the driver is not charged under Code Ann. § 68-1626 (f), the passenger cannot be so charged. In the case before us, the officers elected to charge the driver with violating Code Ann. § 68A-904 (fleeing or attempting to elude a police officer) and the passenger under Code Ann. § 68-1626 (f) (engaging in a contest of race or speed). The two offenses are not exclusive of each other. We have no transcript of the proceedings in the recorder’s court and can only rely on the statements contained in the pleadings before the superior court on certiorari. In the absence of a transcript, we must assume that the recorder’s findings of fact were authorized by the evidence. However, if we can accept the facts set out in the petition for certiorari filed in the superior court and the answer thereto, we are still obliged to find that the appellee was a passenger in a vehicle engaged in a contest of race or speed. Such a contest is not dependent upon two motor vehicles commencing at a starting line or finishing at a designated point. The statute is violated when a contest takes place involving motor vehicles. It matters not whether the contest involves one vehicle attempting "to lose” or escape the other or two vehicles racing for a specified distance over a specified course. I would reverse the superior court and *837affirm the judgment of the Recorder’s Court of the City of Canton.
I am authorized to state that Chief Judge Bell joins me in this dissent.